Citation Nr: 0840622	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to June 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, OR. 

FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
bilateral hearing loss was manifested by no more than Level I 
impairment in the right ear, and no more than Level I 
impairment in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.385, 4.85, 4.86, 4.87, 4.1 Diagnostic Code (DC) 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Notice and Assistance

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In the present case, such notice was provided to the veteran 
by the RO in a May 2008 letter.  Although this notice was 
inadequate, as it was sent after the rating decision on 
appeal, the claim was readjudicated in a June 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records and private treatment 
records, afforded the veteran an audiological examination in 
April 2005, and assisted the veteran in obtaining evidence.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating

The veteran filed a claim for entitlement to service 
connection for bilateral hearing loss in November 2004, and 
that claim was granted by the RO in an May 2005 rating 
decision, however with an evaluation of zero percent.  In 
March 2006, the veteran submitted a notice of disagreement 
and requested an increased rating for his service connected 
bilateral hearing loss, which is the subject of the present 
appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity. For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes an 
April 2005 VA audiological examination and a March 2006 
hearing evaluation report from a private audiologist.  
The veteran underwent a VA audiological examination in April 
2005.  The examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
15
10
35
40
LEFT
10
10
60
60

Based upon the above findings, the veteran's puretone average 
for his right ear was recorded as 25.  His puretone average 
for his left ear was recorded as 35.  Speech recognition was 
100 percent for his right ear and 96 percent for the left 
ear.  

The findings of the aforementioned VA examination as applied 
to the rating criteria for hearing impairment show that the 
criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  Specifically, the veteran's 
right ear manifests an average puretone threshold of 25 
decibels, with a 100 percent speech discrimination, reference 
to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing 
loss to be Level I impairment.  The veteran's left ear 
manifests an average puretone threshold of 35 decibels, with 
a 96 percent speech discrimination, reference to       38 
C.F.R. § 4.85, Table VI, shows his left ear hearing loss to 
be Level I impairment.  These results applied to Table VII 
reveal a noncompensable evaluation.  In addition, neither ear 
demonstrates an exceptional pattern of hearing impairment 
under the provisions of 38 C.F.R. §§ 4.86(a) and 4.86(b), and 
thus, they are not applicable.  

The veteran underwent a private audiological examination in 
March 2006.  The report included audiometric findings of pure 
tone hearing threshold levels that are shown in graphic form 
instead of numeric form.  The Board is precluded from 
applying these graphic results to the criteria of 38 C.F.R. § 
3.385 in order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
Thus, using those test results, there may not be a 
determination as to whether the provisions of 38 C.F.R. §§ 
4.85, 4.86(a), and 4.86(b) are applicable, as this evidence 
is inadequate for VA rating purposes. 

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  For example, any impact of the 
hearing loss on the veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal.

In sum, the evidence of record does not demonstrate a 
compensable evaluation for bilateral hearing loss for any 
portion of the rating period on appeal.  Without an 
approximate balance of positive and negative evidence that 
would give rise to a reasonable doubt in favor of the 
appellant receiving an increased rating, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

A compensable evaluation for bilateral hearing loss is 
denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


